FILE COPY




                              COURT OF APPEALS
                           SEVENTH DISTRICT OF TEXAS
                                  AMARILLO

                                          MANDATE

THE STATE OF TEXAS

       To the County Court at Law No 2 of Lubbock County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on October 15,
2014, the cause upon appeal to revise or reverse your judgment between

Marc Henzler

v.   No. 07-12-00523-CR        And    Trial Court No. 2012-468,214

The State of Texas

was determined and therein our said Court made its order in these words:

       Pursuant to the opinion of the Court dated October 15, 2014, it is ordered, adjudged and
decreed that the judgment of the trial court be affirmed.

       It is further ordered that appellant pay all costs in this behalf expended for which let
execution issue.

       It is further ordered that this decision be certified below for observance.

                                               oOo

      WHEREFORE, WE COMMAND YOU to observe the order of said Court of
Appeals for the Seventh District of Texas, in this behalf, and in all things to have it duly
recognized, obeyed and executed.

     WITNESS, the Honorable Justices of our said Court, with the seal thereof
annexed, at the City of Amarillo on January 2, 2015.




                                                             Vivian Long
                                                             VIVIAN LONG, CLERK